Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of Applicant’s IDS filed on 08/22/2022, 04/18/2022, 03/09/2022, and 12/18/2020.
Claims 1-2, 5-6, 9, 12-13, 16-17, 20-23, 26-27, 30, 33, 37-39 are pending in the instant application.
Claims 12-13, 16-17, 20-23, 26-27, 30, 33, 37-39 are withdrawn from further consideration.

Election/Restrictions
During a telephone conversation with Scott McNeil on 11/16/2022 a provisional election was made without traverse to prosecute the invention I, claims 1-2, 5-6, 9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 12-13, 16-17, 20-23, 26-27, 30, 33, 37-39 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 112, 2nd paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “high molecular weight” in claim 1 is a relative term which renders the claim indefinite. The term “high” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, it’s unclear what molecular weight would be considered low for one skilled in the art to avoid infringement.
For compact prosecution purposes, any hyaluronic acid will be considered high molecular weight, unless the claim clarifies the molecular weight, such as claim 9.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over EMBREE et al (Exploiting endogenous fibrocartilage stem cells to regenerate cartilage and repair joint injury. Nature Communications. 7:13073. 2016, pg. 1-13) in view of DASHNYAM et al (Intra-articular biomaterials-assisted delivery to treat temporomandibular joint disorders. Journal of Tissue Engineering. Volume 9: 1–12 (published online May 13, 2018).
	Applicant’s claims are directed to a hydrogel composition comprising of: sclerostin and high molecular weight hyaluronic acid. 
EMBREE teaches the prior art had known of using sclerostin to treat temporomandibular joint (“TMJ”; see abstract). Additional disclosures include: 50 ng/ml (see pg. 7 Figure 4), which is 5 ng/100ul.
EMBREE does not teach using hyaluronic acid hydrogel. 
DASHNYAM teaches the prior art had known of using hyaluronic acid hydrogel treat TMJ (see pg. 4, Table 1, No. 4 and 9).
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate sclerostin into hyaluronic acid hydrogel to treat TMJ. 
The person of ordinary skill in the art would have been motivated to make those modifications, because it would have an additive therapeutic effect, and reasonably would have expected success because sclerostin and hyaluronic acid hydrogel have been using to treat TMJ.

Claim(s) 1-2, 5-6, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over EMBREE et al (Exploiting endogenous fibrocartilage stem cells to regenerate cartilage and repair joint injury. Nature Communications. 7:13073. 2016, pg. 1-13) in view of DASHNYAM et al (Intra-articular biomaterials-assisted delivery to treat temporomandibular joint disorders. Journal of Tissue Engineering. Volume 9: 1–12 (published online May 13, 2018) and COLLINS et al (US 6,096,728).
	As discussed above, EMBREE in view of DASHNYAM teaches Applicant’s invention.
	EMBREE in view of DASHNYAM does not teach the hyaluronic acid average molecular weight is 800-8000 kDa.
	COLLINS teaches the prior art had known of using high molecular weight hyaluronic acid to treat articular conditions (see col. 3, line 44-48) and can be used for drug delivery in gel form (see col. 5, line 45-55), which has water or the water can be removed (see col. 7, line 30-32). Additional disclosures include: molecular weight can be as high as 5x106 (see col. 6, line 17) and at 1-3% (see col. 6, line 56), which are within Applicant’s range.
	It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate high molecular weight hyaluronic acid, such as 5x106. The person of ordinary skill in the art would have been motivated to make those modifications, because it would allow delivery of the sclerostin drug and treat articular conditions, and reasonably would have expected success because hyaluronic acid have been used to deliver drugs in the prior art.
The references do not specifically teach using the exact average molecular weight range as claimed by Applicant.  The average molecular weight of a hyaluronic acid composition is clearly a result effective parameter that a person of ordinary skill in the art would routinely optimize.  Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ and reasonably would expect success.  It would have been customary for an artisan of ordinary skill to determine the optimal molecular weight in order to best achieve the desired results, such as drug delivery.  Thus, absent some demonstration of unexpected results from the claimed parameters, this optimization of molecular weight would have been obvious at the time of Applicant's invention.







Telephonic Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKE MINH VU whose telephone number is (571)272-8148. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571) 272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAKE M VU/Primary Examiner, Art Unit 1618